  Case 19-71797               Doc 4       Filed 12/11/19          Entered 12/11/19 14:53:10                   Desc Main
                                             Document             Page 1 of 8



                                  UNITED STATES BANKRUPTCY COURT
                                                                                                                       Effective
                                    CENTRAL DISTRICT OF ILLINOIS                                                      12/1/2017

                                        SPRINGFIELD DIVISION

In re:                                                      )
 Jeffrey D. Dent and Katrina L. Dent                        )
___________________________,                                )          Case No. ___________
                                                            )
                              Debtor(s).                    )

                                              CHAPTER 13 PLAN
                                                            Original

                                        Amended Plan #     (e.g., 1st, 2nd)
                                           **MUST BE DESIGNATED**


     1.    Notices

          YOUR RIGHTS MAY BE AFFECTED. Read these papers carefully and discuss them with your attorney. If you
          oppose any provision of this Plan, you must file a timely written objection. This Plan may be confirmed without
          further notice or hearing unless a written objection is filed before the deadline stated on the separate Notice you
          received from the Bankruptcy Court.

          THIS PLAN DOES NOT ALLOW CLAIMS. A creditor must file a timely proof of claim to receive distribution as
          set forth in this Plan. Even if this Plan provides for payment, no payment will be made unless a proof of claim is
          timely filed.

          As used herein, the term “Debtor” includes both the debtor and co-debtor in a jointly administered case.

          The following matters may be of particular importance. Debtors must check one box on each line to state whether or
          not the Plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are
          checked, the provision will be ineffective if set out later in the Plan.



                     A limit in the amount of a secured claim, set out in Paragraph
          A.         D of Part 5, which may result in a partial payment or no                Included          Not Included
                     payment at all to the secured creditor

                     Avoidance of a security interest or lien, set out in Paragraph B
          B.                                                                                 Included          Not Included
                     of Part 9

          C.         Nonstandard provisions set out in Part 11                               Included          Not Included

     2.    Payments To Fund Plan:

          A.         The Debtor submits to the Standing Chapter 13 Trustee ("Trustee") the following regular payments:




                                                                                                                                   Page 1 of 8
Case 19-71797         Doc 4         Filed 12/11/19          Entered 12/11/19 14:53:10                   Desc Main
                                       Document             Page 2 of 8




  Start Month #          End Month #                   Monthly Payment                               Total

         1                     60                          $1,925.00                              $115,500.00

    Total # Months:            60                           Grand Total Payments:                 $115,500.00


    B.       Income Tax Refunds

                        The Debtor is required to turn over to the Trustee 100% of all federal and state income tax refunds
             received during the term of this Plan, excepting only any federal income tax refund constituting Earned
             Income Credit and/or Additional Child Tax Credit, and any additional state and/or federal refund of $1500 or
             less per year in the aggregate.


                       The Debtor is not required to turn over to the Trustee any income tax refunds received during the
             term of this Plan.

    C.       Other Payments:




    D.       Notice Regarding Discrepancies

             In the event there is a discrepancy between the aggregate amount that the Debtor proposes to pay to the
             Trustee to fund this Plan, and the aggregate amount needed by the Trustee to pay all claims in accordance
             with the specific provisions set forth below, the specific provisions set forth below shall control. If, at any
             time during the term of this Plan, it is determined by the Trustee that insufficient funds are being paid in to
             fund all payments the Trustee is required to make, the Debtor shall increase the periodic payments set forth
             in Paragraph A of Part 2 above or otherwise provide for increased payments as needed. Alternatively, if the
             amount the Debtor is paying to the Trustee exceeds the amount needed for the Trustee to make all payments
             required by this Plan, any excess funds shall be refunded to the Debtor. Nothing in this provision should be
             construed as limiting the right of the Debtor, the Trustee, or any unsecured creditor to seek to modify this
             Plan after confirmation pursuant to 11 U.S.C. §1329.

 3. Administrative Claims:

    A.       Trustee Compensation:

             Trustee fees shall be paid as provided by 28 U.S.C. §586(e). Regardless of the precise amount of the
             Trustee’s fees set by the U.S. Trustee at any particular time, for purposes of this Plan, the fees shall be
             estimated at 10% of all amounts to be paid through this Plan.

    B.       Attorney Fees:

             Choose one of the following:

                                                                          4,000.00
                       The Debtor's attorney has agreed to accept $______________for     all services to be rendered to the
                       Debtor in this case as required by the current Standing Order Regarding Attorney Fees for Debtor's
                       Counsel in Chapter 13 cases for the Division in which the case is filed. Because the fee amount is
                       at or below the “no-look” fee set forth in the Standing Order, the attorney is not required to file a
                       fee application unless otherwise ordered by the Court. The Debtor's attorney has received
                              1,500.00
                       $_______________                                         2,500.00
                                            of the fee and the balance of $______________shall    be paid through this Plan
                       in accordance with the Standing Order.




                                                                                                                               Page 2 of 8
  Case 19-71797              Doc 4         Filed 12/11/19          Entered 12/11/19 14:53:10                    Desc Main
                                              Document             Page 3 of 8


                              The Debtor's attorney has not agreed to accept a fee at or below the "no look" fee and, therefore,
                              will file an initial itemized fee application within 30 days after the entry of an order confirming
                              this Plan. The Debtor's attorney estimates the total fee request to be $                . The Debtor's
                              attorney has received $                     and expects the balance to be paid through this Plan to be
                              $                     . Payment of the balance through this Plan shall be paid in accordance with the
                              Standing Order.


                   Further interim and final fee applications may be filed during the term of this Plan, provided that attorneys
                   who have agreed to accept a “no look” fee pursuant to the Standing Order may only seek compensation for
                   services which are beyond the scope of the services required to be performed to obtain a “no look” fee.

     4. Priority Claims:

         A.        Domestic Support Obligations:            None


         B.        Other Priority Claims under 11 U.S.C. §507:              None


                   All allowed priority claims shall be paid in full by the Trustee as set forth herein, unless the creditor agrees
                   otherwise or 11 U.S.C. §1322(a)(4) applies. Notwithstanding any other provision in this subsection, where
                   the amount of a priority claim is disputed and §1322(a)(4) does not apply, a determination of the amount
                   entitled to priority may be made only by motion after a proof of claim is filed or in a claim objection. See
                   Federal Rule of Bankruptcy Procedure 3012.


                                               Creditor                                                  Estimated Claim Amount

Internal Revenue Service                                                                                       $6,031.38
     5. Secured Claims:

         A.        Maintenance of Payments:               None


         B.        Curing Default:         None


         C.        Secured Claims to which 11 U.S.C. §506 Valuation is NOT Applicable (“910 Claims”):                   None

                   Claims listed in this subsection are debts secured by a purchase-money security interest in a personal motor
                   vehicle acquired for the personal use of the Debtor, incurred within the 910 days preceding the date of the
                   filing of the bankruptcy or debts secured by a purchase-money security interest in “any other thing of value”
                   incurred within one year preceding the date of the filing of the bankruptcy. These claims will be paid in full
                   with interest as provided below and will be paid by the Trustee through this Plan.


                                                                               Interest     Estimated       Estimated Total
       Creditor                   Collateral              Estimated Claim
                                                                               Rate %     Monthly Payment Principal & Interest
Elite Auto Plaza           2010 Lexus RX                     $8,396.00         07.25%          $144.67              $8,680.34
Elite Auto Plaza           2006 Lexus GS300                  $3,672.00         07.25%           $63.27              $3,796.34

         D.        Other Secured Claims:           None




                                                                                                                                       Page 3 of 8
  Case 19-71797               Doc 4       Filed 12/11/19            Entered 12/11/19 14:53:10                   Desc Main
                                             Document               Page 4 of 8



                    Claims listed in this subsection include debts owed to either governmental or non-governmental entities that
                    are secured by real or personal property. For all governmental secured claims listed below, a request to
                    determine the amount of such claim may only be made by motion or in a claim objection. See Federal Rule
                    of Bankruptcy Procedure 3012(c). For all non-governmental secured claims listed below, such claims will be
                    paid either the value of the secured property as stated below or the secured amount of the claim as listed on
                    the proof of claim, whichever is less, with interest as provided below. Any portion of a claim that exceeds
                    the value of the secured property will be treated as an unsecured claim. These claims will be paid by the
                    Trustee through this Plan. Inclusion of a request in this subsection to limit the amount of a secured claim,
                    which may result in partial payment or no payment at all to the secured creditor, requires service of the Plan
                    on the holder of such claim and any other entity the Court designates in the manner provided for service of
                    summons and complaint by Federal Rule of Bankruptcy Procedure 7004. Any provision in the remainder of
                    this Paragraph that limits the amount of a non-governmental secured claim, which may result in a partial
                    payment or no payment at all to the secured creditor, will be effective only if the applicable box in
                    Paragraph A of Part 1 of this Plan is checked.


                                                         Value/Estimated       Interest     Estimated       Estimated Total
         Creditor                  Collateral
                                                             Claim             Rate %     Monthly Payment Principal & Interest
Aarons                    Computer                           $120.00           7.25%            $15.00               $124.10



          E.        Secured Claims for Real Estate Taxes:           None


          F.        Surrender of Property:          None

     6. Unsecured Claims:
          A.        Liquidation Analysis

                    Unless specifically set forth in Part 11 below, if the Debtor's estate were liquidated under Chapter 7 as of the
                    date of this Plan, the value of the property to be distributed on account of allowed unsecured claims would
                    be $0.


          B.        Statement of Applicable Commitment Period

                    Per Official Form 122C-1, the Debtor has a      3- or    5-year applicable commitment period.


          C.        Projected Monthly Disposable Income

                    The Debtor's projected monthly disposable income is $         3,103.82      . (In calculating this amount, a
                    deduction should be taken for the 10% Trustee's fee described in Paragraph A of Part 3 above. The Trustee's
                    fee deduction should be taken only once.)


          D.        Co-Debtor Claims:           None




                                                                                                                                       Page 4 of 8
  Case 19-71797               Doc 4       Filed 12/11/19            Entered 12/11/19 14:53:10                     Desc Main
                                             Document               Page 5 of 8


        E.        Distribution on Allowed General Unsecured Claims
                  Choose only one of the following:

                              Allowed general unsecured claims shall not receive any distribution pursuant to this Plan.


                              Allowed general unsecured claims shall be paid in full pursuant to this Plan.


                              The Debtor shall pay the sum of $                        to unsecured creditors pursuant to this Plan,
                              which shall be distributed first to pay all claims listed in Paragraph D of Part 6 above, if any, in
                              full, and then to pay all other allowed general unsecured claims pro rata.

                              The funds remaining after disbursements have been made to all other creditors provided for herein
                              shall be distributed first to pay all claims listed in Paragraph D of Part 6 above, if any, in full, and
                              then to pay all other allowed general unsecured claims pro rata.

     7. Executory Contracts and Unexpired Leases:               None


        A.        Executory Contracts and Unexpired Leases Under Which the Debtor is the Lessee -
                  Maintenance of Payments:      None


                  All executory contracts and unexpired leases under which the Debtor is the Lessee listed on Schedule G are
                  rejected, except the following which are assumed:


                                      Property, if any, Subject to Contract    Monthly # of Payments            Payments to be
 Other Party to Contract or Lease
                                                     or Lease                  Payment   Remaining              Disbursed by:
                                                                                                                      Debtor
Progressive Leasing                   Household goods                          $278.00     12
                                                                                                                      Trustee

        B.        Unexpired Leases Under Which the Debtor is the Lessor:                  None


        C.        Executory Contracts and Unexpired Leases - Arrearages - Trustee:                   None


                  The following arrearages for assumed executory contracts and unexpired leases will be paid by the Trustee
                  through this Plan:


                                                                                                 Arrearage       Estimated Monthly
  Other Party to Contract or Lease        Property, if any, Subject to Contract or Lease
                                                                                                 Amount               Payment
        Progressive Leasing                              Household Goods                            $834.00            $13.90

     8. Property of the Estate:

                              Upon confirmation, all property of the estate shall vest in the Debtor. Notwithstanding this
                              provision, the Trustee retains the right to assert a claim to any additional property of the estate that
                              the Debtor acquires post-petition pursuant to 11 U.S.C. §1306.

                              All property of the estate shall vest in the Debtor upon discharge.

        Pursuant to 11 U.S.C. §1327(b), the effect of failure to check one of the above boxes will be to vest all property of the
        estate in the Debtor upon confirmation.




                                                                                                                                         Page 5 of 8
   Case 19-71797              Doc 4        Filed 12/11/19            Entered 12/11/19 14:53:10                    Desc Main
                                              Document               Page 6 of 8



      9. Lien Avoidance:           None

         A.         Liens Sought to Be Avoided Under Separate Motions or Adversary Proceedings:                    None

                    The Debtor has filed separate motions or adversary proceedings to avoid the following liens:



                              Creditor                                                            Collateral




         The remainder of this section will be effective only if the applicable box in Paragraph B of Part 1 of this Plan is
         checked.


         B.         Liens Sought to Be Avoided By This Plan:             None

                    Any lien avoidance through this Plan is a contested matter and the creditor whose lien is to be avoided must
                    be served with notice in accordance with Federal Rules of Bankruptcy Procedure 9014 and 7004. No order
                    voiding a lien will be entered with respect to any proposed lien avoidance described in this subsection until a
                    certificate of service has been filed by the Debtor evidencing that this Plan and all notices regarding
                    objection dates related to it were properly served on the creditor.

                    The Debtor moves to avoid the following liens through this Plan:


                 Creditor                                              Collateral                                 Claim Amount

Tower Loan of Springfield                   Non purchase money security interest                                     $1,679.69

                                                     Basis for Lien Avoidance

The following non-possessory, non-purchase money security interest on the debtor’s personal property shall be avoided:
The account held by Tower Loan of Springfield impairs the exemption that the debtor would have been entitled to under the
laws of the State of Illinois. The Debtor is entitled to avoid the security interest of the creditor, Tower Loan of Springfield, in
the debtor’s household goods under the provisions of 11 U.S.C. §522(f). The Debtor asserts the following with regards to the
security interest of Tower Loan of Springfield:
The total secured claim of Tower Loan of Springfield for a non-purchase money loan is $1,679.69. The claim is collateralized
by a non-purchase money security interest in household goods which can be avoided. Any security interest claimed by said
creditor on the previously mentioned avoidable security interest is voided upon completion of the plan and the full claim in the
amount of $1,679.69 shall be treated as unsecured in this proceeding.


    10. Miscellaneous:
         A.         Per Federal Rule of Bankruptcy Procedure 3010(b), the Trustee shall make no payment in a denomination
                    of less than $15.00 and is authorized to accumulate funds for creditors in order not to make any payments of
                    less than $15.00.

         B.         All secured creditors shall retain the liens securing their claims until the earlier of the payment of the
                    underlying debt as determined under non-bankruptcy law or discharge under 11 U.S.C. §1328.


         C.         Secured creditors and lessors to be paid directly by the Debtor may continue to send to the Debtor customary
                    notices, payment coupons, and invoices notwithstanding the automatic stay.




                                                                                                                                      Page 6 of 8
  Case 19-71797              Doc 4        Filed 12/11/19         Entered 12/11/19 14:53:10                  Desc Main
                                             Document            Page 7 of 8



    11. Nonstandard Provisions:
                   Under Federal Rule of Bankruptcy Procedure 3015(c), nonstandard provisions must be set forth below.
                   A nonstandard provision is a provision not otherwise included in the Local Plan Form or deviating from it.
                   The provisions in this Part will not be effective unless the applicable box in Paragraph C of Part 1 is
                   checked. Nonstandard provisions set forth elsewhere in this Plan are ineffective.

The Debtors shall pay the Trustee directly.

The Debtor shall pay the Student Loan claims to the U.S. Department of Education directly outside of the Plan.




                                                                                                                                Page 7 of 8
Case 19-71797        Doc 4        Filed 12/11/19          Entered 12/11/19 14:53:10                  Desc Main
                                     Document             Page 8 of 8


        12. Signatures

            If the Debtor is represented by an attorney, the attorney must sign the Plan and the Debtor may but is not
            required to sign it. If the Debtor is not represented by an attorney, the Debtor must sign the Plan. The Plan
            must be dated.

            By filing this document, the Debtor, if not represented by an attorney, or the attorney for the Debtor, also
            certifies that the wording and order of the provisions in this Plan are identical to those contained in the
            Chapter 13 Model Plan for the Bankruptcy Court for the Central District of Illinois, other than any
            nonstandard provisions included in Part 11.


                                                   Signed:



       12/06/2019                                  /s/Jeffrey D. Dent
Date: ________________                             __________________________________________
                                                   Name, Debtor
       12/06/2019                                  /s/Katrina L. Dent
Date: ________________                             ___________________________________________
                                                   Name, Joint Debtor

       12/06/2019
Date: ________________                             /s/Jeffrey Abbott
                                                   ___________________________________________
                                                   Attorney for Debtor(s):

                                                   Jeffrey Abbott
                                                   Ostling & Associates, LTD.
                                                   201 W. Olive
                                                   Bloomington, IL 61701
                                                   ___________________________________________
                                                   Attorney Address
                                                    (309) 827-3030
                                                   ___________________________________________
                                                   Attorney Phone Number
                                                   ostlingassociates@comcast.net
                                                   ___________________________________________
                                                   Attorney E-mail Address




                                                                                                                            Page 8 of 8
